Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                           Detailed Action
This is in response to Applicant’s Amendment filed on November 04, 2021.  Claims 1, 5-6, 10-11, 14, 16, and 19-20 have been amended; Claims 7 and 17 have been canceled. Claims 1-6, 8-16, and 18-20 are currently pending.
Applicant’s changes to Figure 4 and the specification have corrected the objections noted in the Office Action of 08/04/2021.
Applicant’s Amendment to the claims have overcome the 35 USC § 112 rejection to claims 1-13 and 20.
The following is a statement of reasons for the indication of allowable subject matter:  The art of record does not singularly or in combination teach or disclose  a vehicle that informs a user/driver  “of a deflection direction of [a] surrounding vehicle”  and the feature of using a  programmed controller to control a driving assistance module such that the driving direction is opposite to the deflection direction of the surrounding vehicle when a control command related to driving of the vehicle is not received from the user for a predetermined first reference time from a time when the user is informed of the deflection direction of the surrounding vehicle, as recited in independent claims 1, 14, and 20.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           Jan Becker (US-20180144636-A1) discloses a system for determining information about the area surrounding a vehicle inclusive of other vehicles and other drivers. See Abstract and Figures 1-2. Importantly Becker discloses a method for recognizing distracted driver patterns based on various considerations such as characteristics about other vehicles, characteristics about the drivers of the other vehicles, and characteristics about the vehicle itself, among other considerations. When a distracted driver is recognized the vehicle can automatically warn the driver and/or avoid an unsafe vehicle. In this way the vehicle can avoid distracted drivers, drunk drivers, drowsy drivers, inexperienced drivers, reckless drivers, or any other form unsafe drivers.
                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D, Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661